Title: To John Adams from Ward Nicholas Boylston, 19 January 1821
From: Boylston, Ward Nicholas
To: Adams, John


				
					My Dear Cousin
					Hermitage Jamaica plain 7 oClock Friday Mrng 19 January 1821
				
				I have sent my Sleigh with Bear skins, & Furs, and as the day is fine and the sleighing never better I hope you will find yourself better for a change of air, and as our Rooms are well air’d, you will find yourself as comfortably warm as you will be, in your own Room—we shall be at home to you & your own Family alone—and every thing done to make you comfortable & at your easeI have procured a fine cask—a princeton Turkey and with the addition of something else—you shall have your Dinner on Table at any hour you may wish—I have also got a warm carriage to take you home again when you say you wish to return after Dinner. my Sleigh has seats for 4 persons wch: can take the 3 Ladies & yourself.—Judge Adams will come in his own sleigh.—My Letter of Wednesday I hope you received, and please to bring the order you are required to sign to get your money from the state TreasurerWe hope to see you all  by Eleven oClock—yours affectionately
				
					Ward Nichs Boylston
				
				
					PS Mr Ignatius Sargent senior Bro’ of the state Treasurer died yesterday, of what is called here a Long fever of 3 days confinement
				
			